Name: 95/230/EC: Commission Decision of 20 June 1995 amending Decisions 94/187/EC, 94/309/EC, 94/344/EC and 94/446/EC laying down the animal health requirements and certification for the import of certain products covered by Council Directive 92/118/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural activity;  trade;  cooperation policy;  animal product;  health
 Date Published: 1995-07-05

 Avis juridique important|31995D023095/230/EC: Commission Decision of 20 June 1995 amending Decisions 94/187/EC, 94/309/EC, 94/344/EC and 94/446/EC laying down the animal health requirements and certification for the import of certain products covered by Council Directive 92/118/EEC Official Journal L 154 , 05/07/1995 P. 0019 - 0020COMMISSION DECISION of 20 June 1995 amending Decisions 94/187/EC, 94/309/EC, 94/344/EC and 94/446/EC laying down the animal health requirements and certification for the import of certain products covered by Council Directive 92/118/EEC (Text with EEA relevance) (95/230/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 (2) (c) thereof, Whereas Commission Decisions 94/187/EC (2), 94/309/EC (3), 94/344/EC (4) and 94/446/EC (5) respectively lay down the animal health conditions and the veterinary certification for imports from third countries of animal casings, certain petfoods and certain untanned edible products for pets, containing low risk materials, processed animal protein including products containing this protein intended for animal consumption, and bones and bone products, horns and horn products and hooves and hoof products for further processing not intended for human or animal consumption; Whereas Commission Decision 95/88/EC (6) amended the abovementioned Decisions, providing for their application from 1 July 1995; whereas it appears that third countries will not be able to fulfil the new import conditions by that date; whereas in order to avoid disruptions in trade, it is necessary to postpone the date of application of those Decisions to 2 February 1996; Whereas Decisions 94/187/EC, 94/309/EC, 94/344/EC and 94/446/EC must be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 94/187/EC, '1 July 1995` is replaced by '2 February 1996`. Article 2 In Article 2 of Decision 94/309/EC, '1 July 1995` is replaced by '2 February 1996`. Article 3 In Article 2 of Decision 94/344/EC, '1 July 1995` is replaced by '2 February 1996`. Article 4 In Article 4 of Decision 94/446/EC, '1 July 1995` is replaced by '2 February 1996`. Article 5 This Decision is addressed to the Member States. Done at Brussels, 20 June 1995. For the Commission Franz FISCHLER Member of the Commission